Title: Thomas Jefferson to James Monroe, 13 October 1817
From: Jefferson, Thomas
To: Monroe, James


                    
                        Dear Sir
                        Monticello
Oct. 13. 17.
                    
                    I recieved last night a letter from M. Cathalan inclosing that for the Secretary of the Navy which I now forward to you. it was left open for my perusal with a request to stick a wafer in it & to forward it. the wish that I should know it’s contents, and the trouble of copying so long a dispatch are I suppose his apology for this little irregularity. it proves the intrigues of Fitch, the testiness of Chauncey (not to give it a harder name,) and with the correspondence of Gamble, what an admirable contrivance a navy is for begetting ill blood and wars between nations. but we are at present under a navy-fever which must take it’s course and be permitted to  wear itself off.
                    Altho’ I know how much you are oppressed with reading, I must still request you to read Cathalan’s statement, & also his correspondence with Gamble, who after a letter of great insolence was honorable enough to make just acknolegement to the health office of Marseilles. the reading this despatch will save you all future trouble on the subject. the printed paper & it’s endorsement is not worth reading because merely a document to prove Fitch’s conduct. we were under a mistake in supposing Cathalan might be connected in business with Dodge. I had forgotten that he had for several years been withdrawn from all private & mercantile business. his statement of the fact in this letter recalled it to my memory. affectionately & respectfully your’s
                    
                        Th: Jefferson
                    
                